                                                                                7/8/2019




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF MONTANA

                                  HELENA DIVISION

 PACIFIC NORTHWEST SOLAR,
 LLC,
                                                 No. CV-16-114-H-SEH
                              Plaintiff,

 vs.                                             ORDER


 NORTHWESTERN CORPORATION,
 A DELA WARE CORPORATION
 DBA NORTHWESTERN ENERGY,

                              Defendant.


       A hearing on ( 1) Plaintiffs Motion for Reconsideration of the Court's

Preliminary Ruling on the Admissibility ofDiscovery1; (2) NWE Motion in

Limine to Exclude Evidence of North Western Corporation's Contractual and



       1
           Doc. 230.
Business Relationships with Other Solar Developers2; (3) Defendant's Motion in

Limine to Exclude Previously Undisclosed Evidence of Developer's Fees

Received by Pacific Northwest Solar3; (4) Plaintiffs Motion in Limine Re: NWE's

State ofMind4; and (5) Plaintiffs Motion in Limine Re: NWE's Undisclosed

Documents and Untimely Discovery5 was held on July 3, 2019. 6

       Upon the record made in open court,

       ORDERED:

           I.    Plaintiffs Motion for Reconsideration of the Court's Preliminary

Ruling on the Admissibility of Discovery 7 is DENIED.

       2.        NWE Motion in Limine to Exclude Evidence of North Western

Corporation's Contractual and Business Relationships with Other Solar



       2
            Doc. 235.

       3
            Doc. 239.

       4
            Doc. 241.

       5
           Doc. 243.

       6
        An order resolving Defendant's Motion in Limine to Preclude the Plaintiff from
Characterizing NorthWestern Corporation's Conduct as Being Fraudulent or in Bad Faith (Doc.
233) and Defendant NorthWestern Corporation's Second Motion in Limine to Exclude Trial
Testimony from Ryan N. Meyer (Doc. 237) was entered on June 17,2019. See Doc. 252 at 1.
       7
           Doc. 230.


                                             -2-
Developers 8 is GRANTED.

      3.         Defendant's Revised First Set of Interrogatories No. 7 states:

"State the amount of any developer fee you have received for each solar project

you have successfully developed and sold since January 1, 2015." 9

                 (a) Plaintiff shall file and serve a revised answer to Interrogatory No.

7 on or before July I 0, 2019, which will identify: (1) each project, by name or title,

within the ambit of the request; (2) the specific dollar amount received by Pacific

Northwest Solar, LLC as developer fees for each project identified; and (3) the

date or dates upon which such developer fees were paid to Pacific Northwest

Solar, LLC.

                 (b) The Court will further address issues presented by Defendant's

Motion in Limine to Exclude Previously Undisclosed Evidence of Developer's

Fees Received by Pacific Northwest Solar 10 upon receipt and filing of the revised

answer to Interrogatory No. 7.

      4.         (a) The Court by separate order will set and conduct, on the record in



      8
           Doc. 235.

      9
           Doc. 240-2 at 3.

      10
           Doc. 239.


                                             -3-
advance of trial, a hearing or hearings: (1) to address issues presented by

Plaintiffs Motion in Limine Re: NWE's State ofMind 11 ; and (2) to consider and

determine admissibility at trial of evidence "regarding NWE's state-of-mind,

motive, and/or subjective belief regarding its ability to perform under the PP As." 12

                (b) The hearings referenced in paragraph 4( a) will be conducted in

question-and-answer format, and with witnesses and evidence to be proffered to

the Court, in accordance with Fed. R. Evid. 103(d), 104(a)-(c), and 106.

                (c) Upon close of the evidence record, the Court may order additional

hearings and briefing on "NWE's State of Mind" issues as may be necessary and

appropriate. Rulings on admissibility at trial of such evidence will, if feasible, be

issued in advance of trial.

                ( d) Counsel are to meet and confer and, on or before July 12, 2019,

apprise the Court of suggested dates for conduct of the admissibility of evidence

hearing or hearings referenced in paragraph 4(a).

      5.        Plaintiff's Motion in Limine Re: NWE's Undisclosed Documents and




      11
           Doc. 241.

      12
           Doc. 241 at I.


                                           -4-
                  '"'J_WITJiDRA WN.
Umimely Discove,y'~

     DATED this       aay of July, 2019.    J
                                           ~~~
                                           United States District Judge




    "Doc. 243.


                                     -5-
